COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:     Michael Gregory Petty v. The State of Texas

Appellate case number:   01-12-00902-CR & 01-12-00903-CR

Trial court case number: 1271999 & 1272000

Trial court:             351st District Court of Harris County

       In the above referenced appeals, the following two videotapes were admitted into
evidence at trial: (1) “Scene Video,” State’s Exhibit No. 71, and (2) “Hawkeye Video,”
State’s Exhibit No. 79.

       The Harris County District Clerk, or the court reporter if the exhibits are still in his
or her possession, is directed to send the original of (1) State’s Exhibit No. 71, “Scene
Video,” and (2) State’s Exhibit No. 79, “Hawkeye Video,” to this Court. The Clerk of
this Court is directed to cooperate with the district clerk and/or the court reporter to
provide for the safekeeping, transportation, and return of such exhibits. See TEX. R. APP.
P. 34.6(g)(2).

       The exhibits are due in this Court no later than December 2, 2013.


       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting individually


Date: November 22, 2013